COX, WOOTTON, LERNER, GRIFFIN & HANSEN LLP

NORMAND R. LEZY 6297
   E-Mail: nlezy@cwlfirm.com
MICHAEL J. NAKANO 6940
   E-Mail: mnakano@cwlfirm.com
SHAWN L. M. BENTON 8332
   E-Mail: sbenton@cwlfirm.com
Davies Pacific Center, Suite 1099
841 Bishop Street
Honolulu, Hawaii 96813
Telephone: (808) 744-7020
Facsimile: (808) 354-0427

Attorneys for Defendant
SAFEWAY INC.

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

EARL HUNTER-REGINELLI,               CIVIL NO.
                                     (Other Non-motor Vehicle Tort)
                 Plaintiff,
                                     NOTICE OF REMOVAL;
       vs.                           EXHIBITS “A”-“B”;
                                     CERTIFICATE OF SERVICE
SAFEWAY, INC. JOHN DOES 1-10;
JANE DOES 1-10; DOE
CORPORATIONS 1-10; DOE
PARTNERSHIPS 1-10; DOE NON-
PROFIT ENTITIES 1-10; and DOE
GOVERNMENTAL ENTITIES 1-10,

                  Defendants.
                            NOTICE OF REMOVAL

TO THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAII:

            Pursuant to 28 U.S.C. §§1332, 1441, and 1446, Defendant SAFEWAY

INC. (“SAFEWAY”) files this Notice of Removal in the case now pending in the

Circuit Court of the First Circuit, State of Hawaii, styled Earl Hunter-Reginelli vs.

Safeway, Inc., et al., Case No. 1CCV-XX-XXXXXXX. As grounds for removal,

SAFEWAY states as follows:

             1.    On    September     15,    2020,   Plaintiff   EARL      HUNTER-

REGINELLI (“PLAINTIFF”) filed a complaint in Case No. 1CCV-XX-XXXXXXX in

the Circuit Court of the First Circuit, State of Hawaii, against SAFEWAY.

             2.    Upon information and belief, SAFEWAY states no other

party has been named in the action.

             3.    SAFEWAY was served with the complaint on September 21,

2020.

             4.    PLAINTIFF alleges in his complaint that SAFEWAY is liable

to him for damages in connection with a November 9, 2018 accident that occurred

on SAFEWAY’s premises.

             5.    PLAINTIFF is a citizen of the State of Hawaii.

             6.    SAFEWAY is a citizen of the State of Delaware (place of

incorporation) and the State of California (principal place of business).


                                          2
              7.    PLAINTIFF alleges in his complaint that as a result of the

November 9, 2018 accident, he suffered physical injuries and damages.

              8.    PLAINTIFF prays in his complaint for an award of general

damages, special damages, and punitive damages against SAFEWAY. However,

because Hawaii law prohibits ad damnum clauses in complaints, PLAINTIFF does

not specify the amount of damages that he prays for.

              9.    PLAINTIFF’s counsel has represented that PLAINTIFF’s

claim for special damages, specifically past medical expenses, alone exceeds the

sum or value of $75,000.00.

              10.   This court has original jurisdiction over civil actions where the

matter in controversy exceeds the sum or value of $75,000.00 and is between

citizens of different States within the meaning of 28 U.S.C. §1332.

              11.   A true and correct copy of PLAINTIFF's complaint filed in the

Circuit Court of the First Circuit, State of Hawaii, is attached hereto as Exhibit

"A", and comprises all process, pleadings, and orders served upon SAFEWAY in

the action.

              12.   A true and correct copy of SAFEWAY’s answer to

PLAINTIFF’s complaint filed in the Circuit Court of the First Circuit, State of

Hawaii, is attached hereto as Exhibit "B".

              WHEREFORE, Defendant SAFEWAY INC. prays that the above-



                                         3
entitled action be removed from the Circuit Court of the First Circuit, State of

Hawaii, to the United States District Court for the District of Hawaii.

             DATED: Honolulu, Hawaii, October 21, 2020.



                                       /s/ Normand R. Lezy
                                       NORMAND R. LEZY
                                       MICHAEL J. NAKANO
                                       SHAWN L. M. BENTON
                                       Attorneys for Defendant
                                       SAFEWAY INC.




                                          4
